DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
    Response to Amendment
Applicant's amendments and remarks submitted 02/03/2022 have been entered and considered, but are not found convincing. Claims 1 and 11 have been amended. Claims 2,7, 12 and 17 have been canceled.  In summary, claims 1, 3-6, 8-11, 13-16, 18-20  are pending in the application. 

Response to Arguments
Claim Rejection -35 U.S.C 103
Applicant’s arguments with respect to independent claims have been considered but are moot because the rejection have been modified to address the newly added limitations.  The examiner now riles on new references Agarawala and HARVIAINEN.



Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
Claim 1 recites “aphysical” in line 18. It appears missing a space between a  and physical. Claim 6 recites “PC” in line 5. Term PC is not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims  1, 4-6, 8-9, 11, 14-16 and 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over  McCormack et al, U.S Patent Application Publication No. 20200128106 (“McCormack”) in view of Freiwirth et al, U.S Patent Application Publication No. 20200335001 (“Freiwirth”) further in view of Agarawala et al, 20190310761 (“Agarawala”) further in view of HARVIAINEN et, International Publication No. WO 2019143572 A1 (“HARVIAINEN”)
Regarding independent claim 1, McCormack teaches a method, comprising: receiving, by a server, a first request to register a first input device of a first user, and a second request to register a second input device of a second user (¶0195 “FIG. 25 shows the Credential Handling Process Steps 3000. As shown, step 3001 determines if the user is a returning user. The Program 250 accomplishes this by prompting the user to input whether or not they are a new user; or, in another embodiment, the Program 250 automatically determines that information using the IP Address, Device, and/or login credentials stored on a list of prior users. If the user is not a returning user, the Program 250 begins the process to create a new user 3002, 3003, and 3004, wherein the first step the Program 250 performs is to prompt the user to select the type of user they want to create 3002, such as a researcher, a patient, a soldier, or a scientist. Depending on the implementation, these types of users will be customized and may contain any of a number of different types of users such as a soldier, an officer, or a trainer. Next, the Program 250 prompts the user to enter their first and last name, and any additional information the Program 250 has been configured to request and store, such as the user's address or an employee identifier. Then the Program 250 stores the user's new information into a secure and encrypted user database, step 3004. Depending on the deployment and system configuration, the database may be located either locally on premise or on a cloud resource. Alternatively, at step 3001, if the user is a returning user, the user is prompted to input their username and password 3005. After logging into the System 100, the Program 250 retrieves the User's Access Privileges, step 3006. These privileges define the user's capacity to use the System 100 as it relates to create, read, update, delete, and configure the data, functions, and system modules which may comprise System 100. After the User's Access Privileges are retrieved, the Program 250 moves onto steps 4000.”; ¶0197 “FIG. 27 shows steps 5000 in more detail. Step 5001 checks whether the user is intending to launch a Solo or Multi User simulation. If, at step 5001, the user selects Solo, the Program 250 retrieves a list of available data and simulations from the Content Delivery Broker Module 105 and allows the user to select the data or simulation they would like to load, step 5005. Alternatively, if, at step 5001, the user selects a multi user simulation, as opposed to solo, the Program 250 prompts the user to input whether they would like to join an active simulation or start a new one at step 5002. If, at step 5002 the user chooses to join a simulation, the Program 250 proceeds to step 5003, whereby the Program 250 reads a list of active simulations from the Multi-user Networking Module 106. Afterwards, the user is prompted at Step 5004 to select a simulation to join, and based on the selection made by the user, the Program 250 proceeds to step 5006 whereby it reads the synchronized variables for the simulation from the Multi-user Networking Module 106”; ¶0064 “In accordance with an embodiment of the invention, a user is able to access the System using an AR Device, a VR Device, a mobile Tablet/Phone Device, or a Computer Device.”; ¶0174] In another embodiment avatars of the participants appear in the images. Turning to FIG. 17, avatars 510a, 511a, 512a, 513a represent images of the end users of the augmented reality device 510, the headset 511, and the tablet 512. The tablet user 512 has an image with avatars 510a, 511a and 513a of the other users. The images for augmented reality device 510, headset 511, personal computer device 513, and tablet 514 show avatars of the users of the other three devices.”), with a shared interactive environment which supports inputs via adapters from multiple input devices having multiple modalities (¶0171 “In use and operation, the System 100 may operate to allow multiple users to participate in a common real estate scenario or presentation while being in different locations or a common location. Each user may have a device identical to other users or all users may have different devices or combinations of some identical and some different devices. Each user may see the other users as avatars in presentation.”; ¶0123 “Turning to FIG. 6, in accordance with one embodiment of the invention, the Input/Output Module 102 is a sub-component of the End-user Application Module 101 and comprised of one or multiple Peripheral Devices 801a-d, one or multiple Application Programming Interfaces (APIs) 802a-c, one or multiple Adapters 803, and a Peripheral Mediator 804. The Input/Output Module 102 allows a user to control the operation of the system using input peripherals, such as controls and/or other sensors, and receive the resulting output using output peripherals, such as video screens or displays and speakers.”), wherein the first input device is for a first modality involving user input for an augmented reality (AR) environment, and the second input device is for a second modality involving user input a virtual reality (VR) environment (¶0172 “Turning to FIG. 12 one embodiment shows the System 100 operating on a Server Device and a plurality of Client Devices. Referring to the aforementioned real-estate use case, the real estate scenario or presentation is retrieved from the server devices 520 by the End-user Application Modules which are running on the augmented reality glasses 510, a virtual reality headset 511, a tablet 512 and a personal computer 513. The individuals may be in different locations as shown in FIG. 13 or a common as shown in FIG. 14. Regardless of the location, each end user sees the same scenario or presentation.”);
 registering, by the server, the first input device and the second input device with the shared interactive environment (¶0174 “In another embodiment avatars of the participants appear in the images. Turning to FIG. 17, avatars 510a, 511a, 512a, 513a represent images of the end users of the augmented reality device 510, the headset 511, and the tablet 512. The tablet user 512 has an image with avatars 510a, 511a and 513a of the other users. The images for augmented reality device 510, headset 511, personal computer device 513, and tablet 514 show avatars of the users of the other three devices.”); 
receiving, by the server, from a first adapter for the first modality, first inputs for the first user generated by the first adapter from user inputs to the first input device to use the shared interactive environment, and from a second adapter for the second modality, second inputs for the second user generated by the second adapter from user inputs to the second input device to use the shared interactive environment (¶0133 “ In accordance with the exemplary embodiment of the Military/Law Enforcement use case shown in FIG. 22, the Peripheral Mediator 804 interfaces through a radio or wired connection with an External Adapter 803, such as an Arduino or Raspberry PI, which is interfaced with other input and output components such as haptic devices, weapon recoil devices, and biometric sensory processing, with said interfaces able to provide two-way data communication. The user's own firearm or less lethal device is retrofit with an output device that simulates the recoil of a firearm, with said output device communicating with the application layer via the external microprocessing unit, which is interfaced with the Peripheral Mediator 804 to allow the application layer to control the output, including but not limited to output in the form of simulated recoil when the trigger is pulled. The haptic devices make contact with the user's skin and vibrate at different intensities when certain events are detected by the End-user Application Module 101, such as getting shot or touched. This is possible through the combination of real-time positional data, such as the data provided by the Multi-user Networking Module 106, or data captured by the Input/Output Module 103, such as the position of the user's hands, virtual objects, and any munitions in flight. Based on the vector positions and trajectory of these objects, if a collision is detected, haptic feedback is triggered in the appropriate location of the user's body and at the appropriate intensity.);
receiving, by the server, first registration data of the first user from the first adapter, and registration data of the second user from the second adapter; updating, by the server, a representation of the shared interactive environment using the registration data of the first user and the registration data of the second user; and transmitting, by the server, the updated representation of the shared interactive environment to render to the first user and the second user (¶0174 “In another embodiment avatars of the participants appear in the images. Turning to FIG. 17, avatars 510a, 511a, 512a, 513a represent images of the end users of the augmented reality device 510, the headset 511, and the tablet 512. The tablet user 512 has an image with avatars 510a, 511a and 513a of the other users. The images for augmented reality device 510, headset 511, personal computer device 513, and tablet 514 show avatars of the users of the other three devices”; ¶0175 of McCormack “In one embodiment one of the users may add or remove an object to the scenario or presentation and the results of that action appear in the image for all the users. FIG. 18 shows a before and after comparison where a crane is added to the building of FIG. 16. Assume one of the end users requests a crane from an External Data Provider 108, the Simulation Content Repository 104, or authors a crane using the Simulation Content Authoring Module 103. The result is that all users now see a crane 540 next to the building 530. The new content of the crane 540 is added and synchronized among all users so all see the image of crane 540. If the crane 540 is removed by a user, the image returns to its original form as seen by all users. See FIG. 18 (Before).”) McCormack is understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Freiwirth teaches receiving, by a server, a first request to register a first input device of a first user, and a second request to register a second input device of a second user, with a shared interactive environment which supports inputs via adapters from multiple input devices having multiple modalities(¶0056 “Certain aspects of the present disclosure relate to systems, apparatus and methods applicable to VR, AR and XR environments. A controller that interlinks multiple computer-generated realities may authenticate participants of a first device and a second device coupled to the controller, receive a message from the first device, the message including a request to participate in a multi-realm application, configure a first communication path between the controller and the second device, configure a second communication path between the first device and the second device, and send at least one message related to the multi-realm application over the first communication path.”; ¶0064 “ Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106.”; ¶0089 “Relationship-based access and participation in multiple reality contexts 708 may be managed by a common management and/or control layer, which may be referred to herein as a Commons XR Manager 716. In one example, a participant may register multiple reality contexts 708 with the Commons XR Manager 716. In another example, two or more participants may register and/or configure a relationship with the Commons XR Manager 716 such that the Commons XR Manager 716 can control access and participation in one or more reality contexts 708 available to the participant contexts 714 associated with corresponding or related participants. “¶0175 “ FIG. 26 illustrates an example of an experiential teaching scene 2600 that may be implemented and/or managed by a Commons XR Manager 900 in accordance with certain aspects disclosed herein. In one example, the experiential teaching scene 2600 is part of a group led by a docent, instructor 2602, guide, escort or other leader within a VR timeline, reality context and/or a reality type accessed through the first adapter 114, 116, 118 illustrated in FIG. 1.”; ¶0181 “Presence and level of participation of students or other participants 2612, 2614, 2616, 2618 may be controlled by the instructor 2602. Participants 2612, 2614, 2616, 2618 may join the experiential teaching scene 2600 through a different type of VR, AR and/or XR system, through services provided by the Commons XR Manager 900. Participation may require an invitation, subscription and/or consent of the instructor 2602. Some participants 2612, 2614, 2616, 2618 may interact with the instructor 2602 and/or objects 2604, 2606 within the experiential teaching scene 2600. Some participants 2612, 2614, 2616, 2618 may be observers or auditors of the instruction provided through the experiential teaching scene 2600.”)
receiving, by the server, from a first adapter for the first modality, first inputs for the first user generated by the first adapter from user inputs to the first input device to use the shared interactive environment, and from a second adapter for the second modality, second inputs for the second user generated by the second adapter from user inputs to the second input device to use the shared interactive environment (¶0063 as shown in Fig. 1 “ An adaption subsystem 110 is provided to interface each reality context 106 and input/output device 108 with the common communication infrastructure 104 and, through the common communication infrastructure 104, with other reality contexts 106 and/or other input/output devices 108. In the illustrated example, a first group of the reality contexts 112 (C.sub.1 to C1.sub.X-1) may be developed according to a first set of programming interfaces and/or protocols and a first adapter 114 may be implemented to convert input, output, definitions, descriptors and behaviors of the first group of reality contexts 112 to a common set of input, output, definitions, descriptors and behaviors. Other groups of the reality contexts 106 may be developed according to other sets of programming interfaces and/or protocols and other adapters 116, 118 may be implemented to convert input, output, definitions, descriptors and behaviors to the common set of input, output, definitions, descriptors and behaviors.”¶0064 “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106.”; ¶0175 “ FIG. 26 illustrates an example of an experiential teaching scene 2600 that may be implemented and/or managed by a Commons XR Manager 900 in accordance with certain aspects disclosed herein. In one example, the experiential teaching scene 2600 is part of a group led by a docent, instructor 2602, guide, escort or other leader within a VR timeline, reality context and/or a reality type accessed through the first adapter 114, 116, 118 illustrated in FIG. 1. In one example, the leader of the group may be considered an instructor 2602, and the VR timeline 2628 is managed by the instructor 2602. The experiential teaching scene 2600 may represent a time slice at which an instructor 2602 can stop, and/or from which the instructor 2602 can use the VR timeline 2628 to navigate backward or forward in time as desired. In some instances, manipulating the VR timeline 2628 may impact the VR timeline for the entire group. The instructor 2602 may control the presented material, including one or more objects 2604, 2606 that can be added dynamically by the instructor 2602. The objects 2604, 2606 may be added to a background constructed for the purpose of the instruction, or to a virtual or augmented reality provided by one or more VR, AR and/or XR system. The objects 2604, 2606 may also contain embedded links and metadata that the group or a member of the group (if so allowed or selected) to further inspect the object and/or provide more detail about the object itself. This may include more information, such as: [0176] a) part of the lesson plan, [0177] b) a hint about what to do, [0178] c) to how to obtain this particular object as an AR or VR object, [0179] d) how to obtain this particular object in the real world, and/or [0180] e) a test.”);
receiving, by the server, first registration data of the first user from the first adapter, and second registration data of the second user from the second adapter, updating, by the server, a representation of the shared interactive environment using the first registration data and the second registration data; and transmitting, by the server, the updated representation of the shared interactive environment for rendering to the first user and the second user. (¶0064 of Freiwirth “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106 “ ¶0175 of Freiwirth “ FIG. 26 illustrates an example of an experiential teaching scene 2600 that may be implemented and/or managed by a Commons XR Manager 900 in accordance with certain aspects disclosed herein. In one example, the experiential teaching scene 2600 is part of a group led by a docent, instructor 2602, guide, escort or other leader within a VR timeline, reality context and/or a reality type accessed through the first adapter 114, 116, 118 illustrated in FIG. 1”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of access the same system, view the same content and interact with each other while located in geographically disparate locations by a virtual reality device user, an augmented reality device user , a tablet/phone user, and a computer device user of McCormack with using multiple adapters for each type of the input/output devices as seen in Freiwirth because this modification would convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices  to a common set of resolutions, capabilities, sensitivities, definitions (¶0064 of Freiwirth) Both McCormack and Freiwirth are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, Agarawala teaches receiving, by the server, first spatial registration data of the first user from the first adapter, and second spatial registration data of the second user from the second adapter (¶0097 “FIG. 28 illustrates an example AR system framework. The Spatial AR system framework may include user interface (UI) components which include avatars that represent the physical location of users within a VR/AR meeting space. In an AR system, the avatars may overlay the actual people who the avatars represent. The UI components may also manage flow, data elements, store room scans and meshes, and include data adapters for RSS and other data feeds.”;¶0136 “FIG. 43 illustrates an example AR framework according to an embodiment, for implementing the functionality described herein. One part of the framework may handle the logistics related to aligning users and their interactions when they are co-located within the space room or physical space. This functionality may include performing room scans including depth scans understanding the relative placement and images of physical objects to one another (chairs, tables, floor, ceiling, furniture, etc.). This functionality may also include spatial registration where the location of each user/attendee of an AR meeting is tracked through the room and relative to one another. This may help prevent, for example, an avatar of a virtual attendee intersecting with another avatar or with a user who is physically present in the room.”), the first spatial registration data identifying information of the first user with respect to a physical environment of the first user and the second spatial registration data identifying information of the second user with respect to a physical environment of the second user ([0136] FIG. 43 illustrates an example AR framework according to an embodiment, for implementing the functionality described herein. One part of the framework may handle the logistics related to aligning users and their interactions when they are co-located within the space room or physical space. This functionality may include performing room scans including depth scans understanding the relative placement and images of physical objects to one another (chairs, tables, floor, ceiling, furniture, etc.). This functionality may also include spatial registration where the location of each user/attendee of an AR meeting is tracked through the room and relative to one another. This may help prevent, for example, an avatar of a virtual attendee intersecting with another avatar or with a user who is physically present in the room. [0137] The AR framework may also include a computer virtualization layer that may perform functionality such as identifying the location of the various users. In an embodiment, if a user is attending an AR meeting from a remote location and the AR system includes a scan of both rooms, the AR system may provide the remote attendee a composite room which may account for the actual physical dimensions of his current room combined with the relative placement of avatars, people, and display objects within the room of the AR meeting he is attending.” Where location of each user is tracked through the room and relative to one another is considered as pose information) updating, by the server, a representation of the shared interactive environment using the first spatial registration data and the second spatial registration data; and transmitting, by the server, the updated representation of the shared interactive environment for rendering to the first user and the second user (¶0132-0133 “FIG. 42 illustrates an example embodiment of the AR/VR system described herein. In the example shown, users A, B, and C may be co-located within the same conference room, and may be wearing AR-enabled glasses. User D may be located in their office and may be attending the meeting over their AR-enabled computer from their desk. [0133] In an embodiment, using GPS and/or WIFI, the AR system may know the position or location of each user within the conference room. In an embodiment, the AR system may identify an open space or seat at the conference table and render an avatar, image or other representation of user D. Then, for example, when users A, B, or C look (using the AR enabled glasses) to the rendered position of user D, they would see an avatar, graphic, or other representation of user D as if user D was in the same room. [0134] In an embodiment, the AR environment may include display element 1, which may be retrieved from any computing device as described herein. User D who is attending remotely, may be able to see display element D on his computer. And using conventional input techniques (touch screen, mouse, keyboard) may be able to manipulate, move, or otherwise access display element D as if user D was spatially located in the conference room. These changes may be transmitted to and seen by users A, B, and C. Similarly, any change to the positioning or otherwise of display element 1 within the AR environment of the conference room may be seen by user D on his computer.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of access the same system, view the same content and interact with each other while located in geographically disparate locations by a virtual reality device user, an augmented reality device user , a tablet/phone user, and a computer device user of McCormack and using multiple adapters for each type of the input/output devices of Freiwirth  with spatial  registration of the location of each user in share environment of Agarawala because this modification would help prevent, for example, an avatar of a virtual attendee intersecting with another avatar or with a user who is physically present in the room (¶0136 of Agarawala) McCormack, Freiwirth and Agarawala are understood to be silent on the remaining limitations of claim 1.
In the same field of endeavor, HARVIAINEN teaches receiving, by the server, first spatial registration data of the first user, and second spatial registration data of the second user (¶[0069 “When a client communicates with the master, requesting to join the on-going session, the session manager negotiates a distributed rendering schema to be used with that client and it begins to receive device pose and skeleton tracking data from that client as shown in operation 428. The session manager signals the device in operation 430 and skeleton tracking module starts to perform skeleton tracking on sensor data in operation 432, in which sensors such as a camera or RGB-D sensor embedded within the FIMD observe the environment. In some embodiments, the sensors are used to observe a client that just connected to the session, thus providing a way for the master to quickly determine a correct initial full body posture of the newly connected client. Detected skeletons are sent to the session manager in operation 434”); the first spatial registration data identifying information of the first user with respect to a physical environment of the first user and the second spatial registration data identifying information of the second user with respect to a physical environment of the second user (¶0070 “The master uses the received device pose and skeleton tracking data for aligning coordinate systems together between the clients in operation 436. In particular, the session manager matches skeletons to determine relative positions and orientations between the clients. The session manager sends an indication of which new users are to be added to the VR experience as well as location and pose information of current users in operation 438. Based on (i) the local device tracking and (ii) skeleton data received from the client and produced by the local skeleton tracking, the master adds avatars for all users present in the session to the VR experience (virtual environment) in operation 440.”;¶0102 “Device tracking performed on the client device can be performed using any sensor available on the client device, including cameras, RGB-D sensors, IMUs etc. There are number of visual simultaneous localization and mapping (SLAM) algorithms for this purpose, as is known by those with skill in the art, and any appropriate one may be used for device tracking, as described herein. [0103] Human detection and skeleton pose tracking may be performed by analyzing RGB-D sensor data, in cases wherein the client device has an embedded RGB-D sensor, or from camera data. For implementations of skeletal tracking based on RGB-D data, an existing skeletal tracking solution, such as those included with the Microsoft Kinect™ SDK and OpenNI™, can be leveraged. For implementations of skeletal tracking based on camera images, at least solutions such as OpenPose™ and the like may be used.”); updating, by the server, a representation of the shared interactive environment using the first spatial registration data and the second spatial registration data; and transmitting, by the server, the updated representation of the shared interactive environment for rendering to the first user and the second user (¶0071] New users are added to the VR experience, the poses and positions of current users are updated in the virtual environment, and the VR expertise logic is executed in operation 440. As a next step, the master renders a view of the virtual environment for the directly connected HMD and also for any connected clients that require assistance in rendering the virtual environment. Assets and 360-degree views of the VR experience are streamed to clients in operations 442 and 444. Receiving sensor data from the local tracking system and connected clients, updating user (avatar) pose information, executing resulting content logic, and rendering are repeated continuously as a run-time process, until the user originally initializing the session requests the session to be terminated in operation 446. The termination request results in a signal session termination being sent to VR experience module and to client 412 in operations 448 and 450. Next termination proceeds in operations 452 and 454, ending streaming and skeleton tracking, respectively.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of access the same system, view the same content and interact with each other while located in geographically disparate locations by a virtual reality device user, an augmented reality device user , a tablet/phone user, and a computer device user of McCormack and using multiple adapters for each type of the input/output devices of Freiwirth  and spatial  registration of the location of each user in share environment of Agarawala with receiving device pose and skeleton tracking data from the client for AR and VR collaboration in a shared space of HARVIAINEN because this modification would align coordinate systems together between the clients (¶0070 of HARVIAINE).
Thus, the combination of McCormack, Freiwirth, Agarawala and HARVIAINEN teaches a method, comprising: receiving, by a server, a first request to register a first input device of a first user, and a second request to register a second input device of a second user, with a shared interactive environment which supports inputs via adapters from multiple input devices having multiple modalities, wherein the first input device is for a first modality involving user input for an augmented reality (AR) environment, and the second input device is for a second modality involving user input for a virtual reality (VR) environment; registering, by the server, the first input device and the second input device with the shared interactive environment; [[and]] receiving, by the server, from a first adapter for the first modality, first inputs for the first user generated by the first adapter from user inputs to the first input device to use the shared interactive environment, and from a second adapter for the second modality, second inputs for the second user generated by the second adapter from user inputs to the second input device to use the shared interactive environment; receiving, by the server, first spatial registration data of the first user from the first adapter, and second spatial registration data of the second user from the second adapter, the first spatial registration data identifying pose information of the first user with respect to a physical environment of the first user and the second spatial registration data identifying pose information of the second user with respect to a physical environment of the second user; updating, by the server, a representation of the shared interactive environment using the first spatial registration data and the second spatial registration data; and transmitting, by the server, the updated representation of the shared interactive environment for rendering to the first user and the second user.
Regarding claim 4, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim 1, wherein the first inputs are first standardized inputs generated by the first adapter using inputs received by the first input device from the first user, and the second inputs are second standardized inputs generated by the second adapter using inputs received by the second input device from the second user (¶0172 of McCormack “Turning to FIG. 12 one embodiment shows the System 100 operating on a Server Device and a plurality of Client Devices. Referring to the aforementioned real-estate use case, the real estate scenario or presentation is retrieved from the server devices 520 by the End-user Application Modules which are running on the augmented reality glasses 510, a virtual reality headset 511, a tablet 512 and a personal computer 513. The individuals may be in different locations as shown in FIG. 13 or a common as shown in FIG. 14. Regardless of the location, each end user sees the same scenario or presentation.”; ¶0171 of McCormack “In use and operation, the System 100 may operate to allow multiple users to participate in a common real estate scenario or presentation while being in different locations or a common location. Each user may have a device identical to other users or all users may have different devices or combinations of some identical and some different devices. Each user may see the other users as avatars in presentation.”; ¶0123 of McCormack “Turning to FIG. 6, in accordance with one embodiment of the invention, the Input/Output Module 102 is a sub-component of the End-user Application Module 101 and comprised of one or multiple Peripheral Devices 801a-d, one or multiple Application Programming Interfaces (APIs) 802a-c, one or multiple Adapters 803, and a Peripheral Mediator 804. The Input/Output Module 102 allows a user to control the operation of the system using input peripherals, such as controls and/or other sensors, and receive the resulting output using output peripherals, such as video screens or displays and speakers.” ¶0064 of Freiwirth “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106.” where adapters convert to common which is considered as standardized) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 5, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim 4, further comprising: 
receiving, by the server from the first adapter, the first standardized inputs (¶0172 of Mc Cormack “ Turning to FIG. 12 one embodiment shows the System 100 operating on a Server Device and a plurality of Client Devices. Referring to the aforementioned real-estate use case, the real estate scenario or presentation is retrieved from the server devices 520 by the End-user Application Modules which are running on the augmented reality glasses 510, a virtual reality headset 511, a tablet 512 and a personal computer 513. The individuals may be in different locations as shown in FIG. 13 or a common as shown in FIG. 14. Regardless of the location, each end user sees the same scenario or presentation.” ¶0175 of McCormack” In one embodiment one of the users may add or remove an object to the scenario or presentation and the results of that action appear in the image for all the users. FIG. 18 shows a before and after comparison where a crane is added to the building of FIG. 16. Assume one of the end users requests a crane from an External Data Provider 108, the Simulation Content Repository 104, or authors a crane using the Simulation Content Authoring Module 103. The result is that all users now see a crane 540 next to the building 530. The new content of the crane 540 is added and synchronized among all users so all see the image of crane 540. If the crane 540 is removed by a user, the image returns to its original form as seen by all users. See FIG. 18 (Before).” ¶0064 of Freiwirth “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106.”);
 updating, by the server, the shared interactive environment according to the first standardized inputs; and transmitting, by the server, data corresponding to the updated shared interactive environment for rendering to the first user and the second user (¶0088 of McCormack “Those skilled in the art understand that End User Devices and Applications may require the use of different formats to receive, read, render, and transmit data, and data supplied by the External Data Providers 108 and data stored in the Content Repository Module 104 as well as the methods in which data is transported between the Content Delivery Broker Module 105 and the End-user Application Module 101 may differ in the formats that it uses to receive, read, render, and transmit data in order to accommodate devices that require the use of such different formats” ¶0175- 0176 of McCormack “In one embodiment one of the users may add or remove an object to the scenario or presentation and the results of that action appear in the image for all the users. FIG. 18 shows a before and after comparison where a crane is added to the building of FIG. 16. Assume one of the end users requests a crane from an External Data Provider 108, the Simulation Content Repository 104, or authors a crane using the Simulation Content Authoring Module 103. The result is that all users now see a crane 540 next to the building 530. The new content of the crane 540 is added and synchronized among all users so all see the image of crane 540. If the crane 540 is removed by a user, the image returns to its original form as seen by all users. See FIG. 18 (Before). [0176] In one embodiment of the invention, users may simultaneously remove and replace the content being viewed among users. FIG. 19, shows a before and after comparison of this embodiment, whereby the aforementioned crane 540 and building 530 are simultaneously removed and replaced by a full-scale sized building. The new content of the full-scale building is added and synchronized among all users, so all see the visualization of the new building, see FIG. 19 (after), and all end-users no-longer see the aforementioned crane 540 and building 530, see FIG. 19 (before)”; ¶0064 of Freiwirth “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 6, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim 1, further comprising: 
receiving, by the server, a third request to register a third input device of a third user with the shared interactive environment, wherein the third input device is for a third modality involving user input for a VR environment, and the second modality involves user input for a PC based virtual environment; and registering, by the server, the third input device with the shared interactive environment (¶0197 “FIG. 27 shows steps 5000 in more detail. Step 5001 checks whether the user is intending to launch a Solo or Multi User simulation. If, at step 5001, the user selects Solo, the Program 250 retrieves a list of available data and simulations from the Content Delivery Broker Module 105 and allows the user to select the data or simulation they would like to load, step 5005. Alternatively, if, at step 5001, the user selects a multi user simulation, as opposed to solo, the Program 250 prompts the user to input whether they would like to join an active simulation or start a new one at step 5002. If, at step 5002 the user chooses to join a simulation, the Program 250 proceeds to step 5003, whereby the Program 250 reads a list of active simulations from the Multi-user Networking Module 106. Afterwards, the user is prompted at Step 5004 to select a simulation to join, and based on the selection made by the user, the Program 250 proceeds to step 5006 whereby it reads the synchronized variables for the simulation from the Multi-user Networking Module 106”; ¶0064 “In accordance with an embodiment of the invention, a user is able to access the System using an AR Device, a VR Device, a mobile Tablet/Phone Device, or a Computer Device.”; ¶0172-0173 of Mc Cormack “ Turning to FIG. 12 one embodiment shows the System 100 operating on a Server Device and a plurality of Client Devices. Referring to the aforementioned real-estate use case, the real estate scenario or presentation is retrieved from the server devices 520 by the End-user Application Modules which are running on the augmented reality glasses 510, a virtual reality headset 511, a tablet 512 and a personal computer 513. The individuals may be in different locations as shown in FIG. 13 or a common as shown in FIG. 14. Regardless of the location, each end user sees the same scenario or presentation.” ¶0174 of McComarck “ In another embodiment avatars of the participants appear in the images. Turning to FIG. 17, avatars 510a, 511a, 512a, 513a represent images of the end users of the augmented reality device 510, the headset 511, and the tablet 512. The tablet user 512 has an image with avatars 510a, 511a and 513a of the other users. The images for augmented reality device 510, headset 511, personal computer device 513, and tablet 514 show avatars of the users of the other three devices.”; ¶0089 of  Freiwirth “Relationship-based access and participation in multiple reality contexts 708 may be managed by a common management and/or control layer, which may be referred to herein as a Commons XR Manager 716. In one example, a participant may register multiple reality contexts 708 with the Commons XR Manager 716. In another example, two or more participants may register and/or configure a relationship with the Commons XR Manager 716 such that the Commons XR Manager 716 can control access and participation in one or more reality contexts 708 available to the participant contexts 714 associated with corresponding or related participants. Multi-realm applications may be supported, managed and operated through the Commons XR Manager 716. A multi-realm application may operate across multiple reality contexts 708 and/or multiple participant contexts 714.”;¶0089 “Relationship-based access and participation in multiple reality contexts 708 may be managed by a common management and/or control layer, which may be referred to herein as a Commons XR Manager 716. In one example, a participant may register multiple reality contexts 708 with the Commons XR Manager 716. In another example, two or more participants may register and/or configure a relationship with the Commons XR Manager 716 such that the Commons XR Manager 716 can control access and participation in one or more reality contexts 708 available to the participant contexts 714 associated with corresponding or related participants. Multi-realm applications may be supported, managed and operated through the Commons XR Manager 716. A multi-realm application may operate across multiple reality contexts 708 and/or multiple participant contexts 714.)  In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 8, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim  1, further comprising: receiving, by the server from the first adapter for the first modality, third inputs for the first user; and updating, by the server, the updated representation of the shared interactive environment using the third inputs (¶0175 of McCormack “In one embodiment one of the users may add or remove an object to the scenario or presentation and the results of that action appear in the image for all the users. FIG. 18 shows a before and after comparison where a crane is added to the building of FIG. 16. Assume one of the end users requests a crane from an External Data Provider 108, the Simulation Content Repository 104, or authors a crane using the Simulation Content Authoring Module 103. The result is that all users now see a crane 540 next to the building 530. The new content of the crane 540 is added and synchronized among all users so all see the image of crane 540. If the crane 540 is removed by a user, the image returns to its original form as seen by all users. See FIG. 18 (Before).”; ¶0064 of Freiwirth “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106 “ ¶0175 of Freiwirth “ FIG. 26 illustrates an example of an experiential teaching scene 2600 that may be implemented and/or managed by a Commons XR Manager 900 in accordance with certain aspects disclosed herein. In one example, the experiential teaching scene 2600 is part of a group led by a docent, instructor 2602, guide, escort or other leader within a VR timeline, reality context and/or a reality type accessed through the first adapter 114, 116, 118 illustrated in FIG. 1; ¶0269 of Agarawal “In the collaborative AR meeting space 6314, both users 6102A, 6102B may interact with the various digital canvases 6310 and digital objects 6110 in the shared meeting space, but from their respective physical locations 6306, 6316. When one user moves, adds, edits, or deletes a digital object 6110 in collaborative AR meeting space 6314, the changes are rendered in real-time for the other(s) or attendees in collaborative AR meeting space 6314 by AR environment 6301 in their respective physical locations. For example, if user 6102A moves a digital object 6110 from a first wall to a second wall, user 6102B may see the digital object move from the same relative first wall to the same relative second wall in collaborative AR meeting space 6314.”) In addition, the same motivation is used as the rejection for claim 1.
Regarding claim 9, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim 1, wherein the first user and the second user are physically co-located, and a representation of the first user and a representation of the second user are correspondingly rendered and co-located within the shared interactive environment (¶0170 of McCormack “Turning to FIG. 12-19, these illustrate a non-limiting exemplary use-case whereby the invention is used for the demonstration, marketing, rental, and sale of real estate properties such as land or commercial buildings. In this use case, a salesperson uses the End-user Application Module 101 to control the content being viewed by other users, for example, such as controlling (i) which property is being viewed by a group of prospective buyers located in geographically disparate location, (ii) the virtual location of the viewers, and (iii) other characteristics of the building, including but not limited to lighting, materials, landscape, surrounding terrain, data overlays, animal and human avatars, and vehicles. The location of all viewers is represented by avatars in the virtual environment such that all users see and hear the other users as if they were in the same physical space” ¶0171 of McCormack “In use and operation, the System 100 may operate to allow multiple users to participate in a common real estate scenario or presentation while being in different locations or a common location. Each user may have a device identical to other users or all users may have different devices or combinations of some identical and some different devices. Each user may see the other users as avatars in presentation.”; ¶0174 of McCormack “In another embodiment avatars of the participants appear in the images. Turning to FIG. 17, avatars 510a, 511a, 512a, 513a represent images of the end users of the augmented reality device 510, the headset 511, and the tablet 512. The tablet user 512 has an image with avatars 510a, 511a and 513a of the other users. The images for augmented reality device 510, headset 511, personal computer device 513, and tablet 514 show avatars of the users of the other three devices.)
Regarding independent claim 11, McCormack teaches a system comprising: a server in communication with first and second adapters (¶0105 “The End-user Application Module 101 provides the end user with the following capabilities: (i) gives the user access to the system's local and server based software methods and/or services, (ii) limits said access according to the user's privileges and device, (iii) handles a portion of the system's computational workload, such as: rendering end-user graphics, calculating simulated physics, and encoding and decoding audio, (iv) manages the storage and caching of certain data locally in memory and permanent storage, including but not limited to method variables and returned values, (v) loads and installs plugins comprising methods which may or may not inherit from the application layer methods, application layer plugin methods, and server-side methods, and (vi) exchanges data with other components in the system, including exchanging data with the Multi-user Networking Module 106 and the Content Delivery Broker Module 105 through the System Module Mediator Component 704 of the End-user Application Module 101, as shown in FIG. 5, and exchanging data with Input and Output Peripherals 801a-d through the Input/Output Module 102, as shown in FIG. 6. ¶0123 “Turning to FIG. 6, in accordance with one embodiment of the invention, the Input/Output Module 102 is a sub-component of the End-user Application Module 101 and comprised of one or multiple Peripheral Devices 801a-d, one or multiple Application Programming Interfaces (APIs) 802a-c, one or multiple Adapters 803, and a Peripheral Mediator 804. The Input/Output Module 102 allows a user to control the operation of the system using input peripherals, such as controls and/or other sensors, and receive the resulting output using output peripherals, such as video screens or displays and speakers”), configured to: Remaining of claim 11 is similar scope to claim 1 and therefore rejected under the same rationale.
Regarding claim 14, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 11, Remaining of claim 14 is similar scope to claim 4 and therefore rejected under the same rationale.
Regarding claim 15, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 14, Remaining of claim 15 is similar scope to claim 5 and therefore rejected under the same rationale.
Regarding claim 16, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 11, Remaining of claim 16 is similar scope to claim 6 and therefore rejected under the same rationale.
Regarding claim 18, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 11, Remaining of claim 18 is similar scope to claim 8 and therefore rejected under the same rationale.
Regarding claim 19, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 11, Remaining of claim 19 is similar scope to claim 9 and therefore rejected under the same rationale.
2.	Claims 3 and 13  are rejected under 35 U.S.C. 103 as being unpatentable over  McCormack et al, U.S Patent Application Publication No. 20200128106 (“McCormack”) in view of Freiwirth et al, U.S Patent Application Publication No. 20200335001 (“Freiwirth”) further in view of Agarawala et al, 20190310761 (“Agarawala”) further in view of HARVIAINEN et, International Publication No. WO 2019143572 A1 (“HARVIAINEN”) further in view of Priest, U.S Patent Application Publication No. 20140298229 (“Priest”)
Regarding claim 3, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim 1, wherein the first input device is configured to map the shared interactive environment to a physical environment of the first user (¶0173 of McCormack “Assume that the image is a hologram of a building 530 that is virtually projected onto a conference table 531. FIG. 16 shows how the presentation appears on the individual end user devices. The image on the personal computer 513 and the tablet 512 would include the table 531 overlaid with the image of the building 530. The image on the augmented reality glasses 510 would include the holographic image of the building 530 and the user would be able to see the physical table 531. The image seen on the virtual reality headset 511 does not include the table 531.”; ¶0080 of Freiwirth “The platform may convert input received from the participant environment 500 to a set of common descriptors and functions that can map physical equipment to a model apparatus or combination of devices and/or sensors, source of input or other sink of information generated by a VR, AR and/or XR system”) McCormack, Freiwirth, Agarawala and HARVIAINEN are understood to be silent on the remaining limitation of claim 3.
In the same field of endeavor, Priest teaches map the shared interactive environment to a physical environment of the first user, by a marker in the physical environment and aligning a marker of the shared interactive environment with the marker in the physical environment (¶0053 “The system can therefore map virtual garden view with real garden pictures. The association of the physical markers to the virtual markers in the system aligns the design to reality. The system maps the pictures to the digital canvas containing the patterns. This assists the user in visualizing how the patterns may appear in the physical space. The system performs analysis on the pictures containing the markers to perform photo enhancement and alignment to the canvas. The system provides a display of the virtual space (canvas) on the physical space (digital images). The implementation maps the physical markers to the virtual markers by combining user selection with pattern recognition.”)
 Therefore, in combination of McCormack, Freiwirth, Agarawala and HARVIAINEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of access the same system, view the same content and interact with each other while located in geographically disparate locations by a virtual reality device user, an augmented reality device user , a tablet/phone user, and a computer device user of McCormack with aligning virtual markers with physical markers as seen in Priest  because this modification would provide a display of the virtual space on the physical space (¶0053 of Priest)
Thus, the combination of McCormack, Freiwirth, Agarawala, HARVIAINEN and Priest teaches wherein the first input device is configured to map the shared interactive environment to a physical environment of the first user, by scanning a marker in the physical environment, and aligning a marker of the shared interactive environment with the marker in the physical environment.
Regarding claim 13, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 11, Remaining of claim 13 is similar scope to claim 3 and therefore rejected under the same rationale.
3.	Claims 10 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  McCormack et al, U.S Patent Application Publication No. 20200128106 (“McCormack”) in view of Freiwirth et al, U.S Patent Application Publication No. 20200335001 (“Freiwirth”) further in view of Agarawala et al, 20190310761 (“Agarawala”) further in view of HARVIAINEN et, International Publication No. WO 2019143572 A1 (“HARVIAINEN”) further in view of LaSalle et al, U.S Patent Application Publication No. 20050198389 (“LaSalle”)
Regarding claim 10, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the method of claim 1, wherein the first adapter is intermediary to the first input device, and the second adapter is intermediary to the second input device (¶0113 “FIG. 12 is a message flow diagram 1200 that illustrates certain aspects of operations related to a multi-device VR, AR and/or XR system. Two participant systems 1202, 1206 may participate in an integrated VR, AR and/or XR system through a server or other controller 1204. The illustrated operations may be employed when more than two participant systems 1202, 1206 are to be used in a multi-device VR, AR and/or XR system.”; ¶0064 of Freiwirth “Adapters 124, 126, 128 may be provided for each type of the input/output devices 108 or group 122 of the input/output devices 108. The adapters 124, 126, 128 may be configured to convert device-specific resolution, capabilities, sensitivities, definitions of the input/output devices 108 to a common set of resolutions, capabilities, sensitivities, definitions. The system 100 may maintain participant-specific configuration information 120 that can be accessed after the participant has been authenticated by the system. The configuration information 120 may include participant profile information, subscriptions, credit, metadata, avatars, licenses and/or other parameters that affect the participant's presence, appearance, personality and/or imagery in different reality contexts 106.”) McCormack, Freiwirth, Agarawala and HARVIAINEN h are understood to be silent on the remaining limitations of claim 10.
In the same field of endeavor, LaSalle wherein the first adapter is intermediary to the server and the first input device, and the second adapter is intermediary to the server and the second input device ( ¶0020 of LaSalle  “There are a plurality of client adapters such as, for example, one for each of the supported client device types. The client adapters can act as an intermediary between the associated client devices and the server engine 102, and allow the client devices to interact with the server engine 102 without either the client devices or the server engine 102 using the same communication methods or protocols. It is appreciated that using client adapters for each supported client type may allow new clients to be easily added without requiring modification to the server engine 102 or to the client device itself. The client devices can be used to send and receive messages by users”) 
Therefore, in combination of McCormack, Freiwirth, Agarawala and HARVIAINEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of access the same system, view the same content and interact with each other while located in geographically disparate locations by a virtual reality device user, an augmented reality device user , a tablet/phone user, and a computer device user of McCormack with including client adapters can act as an intermediary between the associated client devices and the server engine as seen in LaSalle because this modification would allow the client devices to interact with the server engine  without either the client devices or the server engine  using the same communication methods or protocol (¶0020 of LaSalle)
Thus, the combination of McCormack, Freiwirth, Agarawala , HARVIAINEN and LaSalle teaches wherein the first adapter is intermediary to the server and the first input device, and the second adapter is intermediary to the server and the second input device
Regarding claim 20, McCormack, Freiwirth, Agarawala and HARVIAINEN teach the system of claim 11, Remaining of claim 20 is similar scope to claim 10 and therefore rejected under the same rationale.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH LE whose telephone number is (571)270-7842. The examiner can normally be reached Monday: 8AM-4:30PM EST, Tuesday: 8 AM-3:30PM EST, Wednesday: 8AM-2:30PM EST, Thursday and Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH LE/Primary Examiner, Art Unit 2619